Detailed Action
Summary
1. This office action is in response to the application filed on September 7, 2022. 
2. Claims 1-20 are pending and has been examined. In response to the restriction requirement dated 07/19/22, applicant elects Group I, claims 1-15 and withdraws claims 16-20.
Priority
3. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d), which papers have been placed in the record of the file.
Notice of Pre-AIA  or AIA  Status
4. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
5. The drawings submitted on 05/06/2021are acceptable. 
Specification
6. The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Information Disclosure Statement
7. The information disclosure statement (IDS) submitted on 05/06/21 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 
Claim Rejections - 35 USC § 102
8. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3,5,7-11,13 and 15  are rejected under 35 U.S.C. 102(a) (1) and 102(a) (2) as being anticipated by Terwal “20200021256”. 
In re to claim 1, Terwal disclose a switching converter (Figs. 12-25 shows a Zeta converter (1200/1300) based self-booting push pull amplifier, see . Examiner noted that all figures are considered as the embodiments)  for converting a direct current (DC) input voltage into a DC output voltage (Figs. 12-22 shows DC/DC power converter topology), the switching converter (Figs.1200/1300)  comprising: first and second Zeta converters  (two Zeta power converters 1202 & 1204 respectively  , see parag.006, lines 5-6) having respective output terminals (load 1208 (e.g., a speaker) is coupled to output terminals “A” and “B” )  configured to be connected across a load (load 1208 (e.g., a speaker)), each the first and second Zeta converters (1202 & 1204 ) comprising: 
an output stage  ( inductors 1218 &1222 and capacitors 1226 &123 are configured as output stage and coupled to the load speaker1208 ) configured to provide a respective output voltage to the load (load speaker 1208); 
a first switching stage (Figs. 12&13 shows a first Zeta converter comprises a high and low side switches 1232/1322 & 1236/1324 are equivalent to first switching stage ) configured to be switched between a first state in which the input voltage is allowed to be provided to an input stage (FIG. 14 shows , switch 1322 is on (in Zeta power converter 1302) is allowed to be provide to in input stage thru switch 1322 and  causing inductor 1306 to charge with energy, see parg.0068,0069-0079 ), and
 a second state in which the input voltage is prevented from being provided to the input stage (FIG. 16, switch state 3 of the Zeta amplifier 1300 is shown with switch 1322 being turned off and switch 1324 being turned on. With switch 1322 turned off, Inductor 1306 is no longer connected directly to power supply 1400 so it is no longer being charged, see parag.0069-0079); 
a second switching stage (Figs. 12&13 shows the second Zeta converter comprises high and low side switches 1234/1326 & 1238/1328 are equivalent to second switching stage ) configured to be switched between the first state in which a reference voltage (inductors 1216 and 1220 are coupled to ground)  is allowed to be provided to the output stage (Fig. 16 shows Figs.19  the average current is provided to the output load, see parag.0068-0078. Furthermore, see the operation of Figs. 14-22 ), and the second state in which the reference voltage is prevented from being provided to the output stage (see the operation of Figs. 14-22); and 
the input stage (switch 1232/1322) , configured to receive the input voltage (power supply 1206/ Vbatt) and comprising an input inductor (12/16/1306) having a first terminal electrically coupled to the first switching stage (positive terminal of 1216/1306 is coupled to switch 1232/13/22);

 wherein the input inductors of the input stages (1216/1306 and 1220/1310)  of the first and second Zeta converters (1202/1302 and 1204&1304) are magnetically coupled  (wherein each of the first Zeta converter and the second Zeta converter use integrated magnetics to couple inductors, see claims 9 and 20) to each other such that in response to current entering the first terminal of the input inductor of the first Zeta converter (positive terminal of 1216/1306 )  that is coupled to the first switching stage (1232/1322) of the first Zeta converter ( 1202/1302), a voltage induced by the current is positive at the first terminal of the input inductor (voltage on the positive terminal of 1216/1306 )  of the second Zeta converter ( 1204/1304) that is coupled to the first switching stage of the second Zeta converter (1204/1304  ) .  
In re to claim 2, Terwal disclose (Figs.12-22), wherein: the output stage of each Zeta converter comprises a respective output inductor (1218/1308 and 1222/1312); and the output inductors of the output stages of the first and second Zeta converters are magnetically coupled to each (wherein each of the first Zeta converter and the second Zeta converter use integrated magnetics to couple inductors, see claims 9 and 20)  other such that in response to a current entering a terminal of the output inductor of the first Zeta converter that is coupled to the output terminal of the first Zeta ST-2o-CA-0159USo1Page 2 of 8converter (1212/1308 is coupled to output terminals “A” and “B” ) , a voltage induced by the current is positive at the terminal of the output inductor (positive terminal of 1218/1308) that is coupled to the output terminal of the second Zeta converter (“A” and “B” is coupled to second Zeta converter 1204/1304 ).  
In re to claim 3, Terwal disclose (Figs.12-22), wherein the input inductors of the input stages of the first and second Zeta converters are loosely magnetically coupled inductors (wherein each of the first Zeta converter and the second Zeta converter use integrated magnetics to couple inductors, see claims 9 and 20. Examiner noted that magnetics to couple inductors is equivalent to loosely magnetically coupled inductors)  
In re to claim 5,Terwal disclose (Figs.12-22), wherein the output inductors of the output stages of the first and second Zeta converters are loosely magnetically coupled inductors (wherein each of the first Zeta converter and the second Zeta converter use integrated magnetics to couple inductors, see claims 9 and 20. Examiner noted that magnetics to couple inductors includes  both input and the output stage inductors, therefore equivalent to loosely magnetically coupled inductors)    
In re to claim 7, Terwal disclose (Figs.12-22), wherein the first switching stage and the second switching stage of the first and second Zeta converters comprises field effect transistors (FETs) (Each Zeta power converter includes two switches (e.g., boost FET switches 1232 and 1234 in power converter 1202 and 1204, and two output FET switches 1236 and 1238 in power converter 1202 and 1204)., see prag.0062, lines 4-5).  
In re to claim 8, Terwal disclose an electronic system  (Figs. 12-25 shows a design for an amplifier 1200 /300. Examiner noted that all figures are considered as the embodiments) a direct current (DC) power source configured to provide a DC input voltage (Fig. 12 shows power supply 1206 and Fig. 13 shows VBATT),  a switching converter (Figs. 12-25 shows a Zeta converter (1200/1300) based self-booting push pull amplifier) comprising: first and second Zeta converters  (two Zeta power converters 1202 & 1204 respectively  , see parag.006, lines 5-6) having respective output terminals (load 1208 (e.g., a speaker) is coupled to output terminals “A” and “B” )  configured to be connected across a load (load 1208 (e.g., a speaker)), each the first and second Zeta converters (1202 & 1204 ) comprising: 
an output stage ( inductors 1218 &1222 and capacitors 1226 &123 are configured as output stage and coupled to the load speaker1208 ) configured to provide a respective output voltage to the load (load speaker 1208); 
a first switching stage (Figs. 12&13 shows a first Zeta converter comprises a high and low side switches 1232/1322 & 1236/1324 are equivalent to first switching stage ) configured to be switched between a first state in which the input voltage is allowed to be provided to an input stage (FIG. 14 shows , switch 1322 is on [in Zeta power converter 1302] is allowed to be provide to in input stage thru switch 1322 and  causing inductor 1306 to charge with energy, see parg.0068,0069-0079 ), and
 a second state in which the input voltage is prevented from being provided to the input stage (FIG. 16, switch state 3 of the Zeta amplifier 1300 is shown with switch 1322 being turned off and switch 1324 being turned on. With switch 1322 turned off, Inductor 1306 is no longer connected directly to power supply 1400 so it is no longer being charged, see parag.0069-0079); 
a second switching stage (Figs. 12&13 shows the second Zeta converter comprises high and low side switches 1234/1326 & 1238/1328 are equivalent to second switching stage ) configured to be switched between the first state in which a reference voltage (inductors 1216 and 1220 are coupled to ground)  is allowed to be provided to the output stage (Fig. 16 shows Figs.19  the average current is provided to the output load, see parag.0068-0078. Furthermore, see the operation of Figs. 14-22 ), and the second state in which the reference voltage is prevented from being provided to the output stage (see the operation of Figs. 14-22 and parag.0068-0078); and 
the input stage (switch 1232/1322) , configured to receive the DC input voltage (power supply 1206/ Vbatt) and comprising an input inductor (12/16/1306) having a first terminal electrically coupled to the first switching stage (positive terminal of 1216/1306 is coupled to switch 1232/13/22);
 wherein the input inductors of the input stages (1216/1306 and 1220/1310)  of the first and second Zeta converters (1202/1302 and 1204&1304) are magnetically coupled  (wherein each of the first Zeta converter and the second Zeta converter use integrated magnetics to couple inductors, see claims 9 and 20) to each other such that in response to current entering the first terminal of the input inductor of the first Zeta converter (positive terminal of 1216/1306 )  that is coupled to the first switching stage (1232/1322) of the first Zeta converter ( 1202/1302), a voltage induced by the current is positive at the first terminal of the input inductor (voltage on the positive terminal of 1216/1306 )  of the second Zeta converter ( 1204/1304) that is coupled to the first switching stage of the second Zeta converter (1204/1304) and the load (1208 (e.g., a speaker)) coupled to the output stages  of the first and second Zeta converters (load speaker is coupled to the inductors 1218/1308 and capacitors 1226/1316 of first zeta converter 1202/1302 and  inductors 1222/1312 and capacitors 1230 /1312 of the second Zeta converter  )and configured to receive the respective DC output voltages (Vout).  
In re to claim 9, Terwal disclose (12-25), wherein the load comprises a class D audio power amplifier (1208 (e.g., a speaker)).  
In re to claim 10, Terwal disclose (Figs.12-22), wherein: the output stage of each Zeta converter comprises a respective output inductor (1218/1308 and 1222/1312); and the output inductors of the output stages of the first and second Zeta converters are magnetically coupled to each (wherein each of the first Zeta converter and the second Zeta converter use integrated magnetics to couple inductors, see claims 9 and 20)  other such that in response to a current entering a terminal of the output inductor of the first Zeta converter that is coupled to the output terminal of the first Zeta ST-2o-CA-0159USo1Page 2 of 8converter (1212/1308 is coupled to output terminals “A” and “B” ) , a voltage induced by the current is positive at the terminal of the output inductor (positive terminal of 1218/1308) that is coupled to the output terminal of the second Zeta converter (“A” and “B” is coupled to second Zeta converter 1204/1304 ).  
In re to claim 11, Terwal disclose (Figs.12-22), wherein the output inductors of the input stages of the first and second Zeta converters are loosely magnetically coupled inductors (wherein each of the first Zeta converter and the second Zeta converter use integrated magnetics to couple inductors, see claims 9 and 20. Examiner noted that magnetics to couple inductors is equivalent to loosely magnetically coupled inductors)    
In re to claim 13,Terwal disclose (Figs.12-22), wherein the output inductors of the output stages of the first and second Zeta converters are loosely magnetically coupled inductors (wherein each of the first Zeta converter and the second Zeta converter use integrated magnetics to couple inductors, see claims 9 and 20. Examiner noted that magnetics to couple inductors includes  both input and the output stage inductors, therefore equivalent to loosely magnetically coupled inductors)
In re to claim 15, Terwal disclose (Figs.12-22), wherein the first switching stage and the second switching stage of the first and second Zeta converters comprises field effect transistors (FETs) (Each Zeta power converter includes two switches (e.g., boost FET switches 1232 and 1234 in power converter 1202 and 1204, and two output FET switches 1236 and 1238 in power converter 1202 and 1204)., see prag.0062, lines 4-5).  
 
Allowable Subject Matter
9. Claims 4,6,12 and 14 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
In re to claims 4,6,12 and 12, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the loosely magnetically coupled inductors have a coupling coefficient of about 0.7 ”.
 
Examiner Notes
10. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Contact Information
11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/Primary Examiner, Art Unit 2839